Case 2:17-cr-00037-FB-PMW Document 559-25 Filed 04/24/19 Page 1 of 6




                     Exhibit 25
               Case 2:17-cr-00037-FB-PMW Document 559-25 Filed 04/24/19 Page 2 of 6




Jllllllfrom: Tingey Kim Civ 884 CBSG/OBL [mailto:                   ]
W;ent: Monday, June 18, 20-07 4:25 PM
     To: Jason Vaughn
      Cc: Dan.Dilworth
     Subject: FW: Your Investment with McGuire Group, LLC



  Jason:



  Does all of this apply to Freestyle holdings as well?



  Kim




  From: Dale Clarke [mailto:                    ]
  Sent: Monday, June 18, 2007 4:03 PM
  To: kimctingey@       ; Tingey Kim Civ 884 CBSG/OBL
  Subject: Fwd: Your Investment with McGuire Group, LLC

  Here is the letter. Dale

~--------- Forwarded message----------
~rom: Claud Koerber                                      >
  Date: Jun 18, 2007 12:04 PM
  Subject: Your Investment with'McGuire Group, LLC
  To: dclarke303
  Cc: "David Kirby (External}"<                                                   GOVERNMENT
  <mailto:                                     > >, Forrest Ailen                   EXHIBIT
  c                           >, moore. cody
                                                                                        93
  Dale,
                                                                                 2:17-CR-00037 (RJS)



  Since Friday was the 15th I thought I should drop you a note. I hope you are doing well.
  I want to let you know that we have had some difficulty with a few large investment
  returns which are now over one month past due (explained below), for this reason we have
  had to wait until now to begin sending interest payments for another month. For your
  information:



  Those who have not yet received June's interest payments should be receiving payment
  beginning today (June 18, 2007) and we will be making payments throughout the week. For
  those few who do not receive interest checks or wires right away I anticipate we will have
  all interest payments out by the end of business Friday. I do not anticipate any further
  delays for interest payments in the future.



~ you know in 2005 and 2006 we were diligent in establishing the pattern, without
~ception, of paying interest checks on the 5th day of the month (or the first business
 day thereafter). This is consistent with our promissory notes. However, as you are also
 aware for the last few months we have str'etched the payment of -interest-to the 15th (which
 is the last day, according to our notes that payment can be made before it is considered
                                                4-


           1
                                                                                      FBl-07-00613
                 Case 2:17-cr-00037-FB-PMW Document 559-25 Filed 04/24/19 Page 3 of 6
  late).       This month is the first time we have gone beyond the 15th in making payments.



ap..s you also know, we have had to categorize your initial investments through Les as
~nvestments in McGuire Group, LLC rather than in Founders Capital, LLC. Since you are an
   investor in McGuire Group, LLC I want to clarify a few items regarding that status of your
   investment. First, for a number of very important· reasons you should consider your entire
   investment to have been made in McGuire Group, LLC - rather than in Founders Capital, LLC
 · directly. Notes that have been issued to you from Founders Capital, LLC should be
   considered to have been done so in error, and they will be replace~ in the coming weeks
   with·Notes from McGuire Group, LLC if that hasn't _happened already. Second, McGuire
   Group, LLC has used or loaned all of your investment as we have previously discussed -
   with most of it going to Founders. However, your relationship is directly with McGuire
   Group, LLC.            .



  With the above clarification I want to announce that I have asked David Kirby (as
  President of Founders) to manage your investment relationship with McGuire Group, LLC.
  However, again I want to clarify your investment relationship should be considered with
  McGuire Group, LLC directly and the money you have invested is invested with McGuire
  Group, LLC. Founders is simply providing the management of your relationship as a service·
  to one of its larg~st single investors, McGuire Group, LLC.



  For you to better understand the current situation, the following is related to Founders
  Capital - which is relevant to you since McGuire Group, LLC is one of the largest
  investors in Founders and the following has an affect on your investment with McGuire
  Group,· LLC.



        The Founders fund has grown substantially since its inception, making the challenge
  of timing the availability for cash to pay monthly interest, much more of a challenge.



  2.    The volume of real estate and business loans.has correspondingly increased, makin.9
  the timing of cash availability for paying monthly interest checks much more of a
  challenge.



   3.    The real estate industry has experienced a number of changes including the
 · bankruptcy of a large segment of the "sub-prime" lenders. The news·media report that
   these are companies who loan to borrowers with less than perfect credit. But these are
   also the lenders that often loan to investors. The change in certain types of mortgage
   financing availability has made it difficult for our key real estate investments to happen
   at a regular~y predictable interval. Our real estate buyers have had increased difficulty
   in getting financing and therefore our cash invested and profits are slower to come than
   we have anticipated.



  4.    Founders has started to make larger loans, loans outside the real estate arena and
  our underlying investments have started to include much larger amounts. We are learning
  to adjust our estimation of market timing to manager our cash liquidity in a way to better
  forecast cash-on hand.



        As you likely know, in Utah the amount of fraud and allegations of fraud by the
  regulators have increased the stress in the market place. A number of Utah County and
  Salt Lake County "funds" have been publicly targeted by the state and federal securities
                                                   5


           2
                                                                                         FBl-07-00614
             Case 2:17-cr-00037-FB-PMW Document 559-25 Filed 04/24/19 Page 4 of 6
  regulators. Some of these people have had loose (but no direct) connections with my
  seminars. Some have been direct competitors that have attracted some of the same people
  who have· invested in Founders. Some people I know have reportedly lost. millions, and I
  understand from the "talk" around town that more of these public efforts by the regulators
~ r e coming. Founders and a number of our investors have also been contacted by regulators
  auring the course of their investig~tions.  We are happy to comply with their requests and
  our attorneys have been working diligently with the regulators and a few of our investors
  to make sure that we are in no way "caught up in the same net" or in any way confused with
  those who are out there committing fraud and other misdeeds in the marketplace. At the
  request of my attorneys we are in the process of going through a financial audit, and
  adjusting or operations in some key areas which will ultimately be very valuable for us
  but it is a time consuming process.  The more time spent managing these issues the more
  difficult items 1-4 above become to manage.



   6.    All of this activity mentioned in #5 above, has caused a number of our investors to
   make greater than usual "capital calls" on their.Founders Capital notes. Meaning, for the
   last three to five months these individuals have been requesting all or part of their
   principal invested in larger amounts than we anticipated. As you know, Founders has
   worked diligently to maintain a 30-day cash availability situation, where individuals.
   wanting some or all of their capital returned can obtain it by simply making 30-days
   advance written notice. ·For more than two years that situation has served us and our
   investors well.  It. has recently proven difficult adding to the complications mentioned
   above in managing our cash on hand.



  For some reasons, all of which I do not understand completely, others in the marketplace
  have used Founders Capital as an excuse as to why they have failed to manage their own
  cash-liquidity well.  The good news is that I am as confident as ever in Founders, in·our
  new team with David Kirby at the helm and in the changes/developments we've been preparing
IIJi.o
     roll out for some time. The less than good news is that it has been rather frustrating
~ o r a few of our investors over the last couple months.



   So, here is the path we have mapped out - in order to proceed and build upon our success
   over the past years, as we adjust to the six items mentioned above.



   First, it's important to note that the note you were given in exchange for your investment
   does not actually provide for "partial" capital calls. Up to the present we have done·
   this as a courtesy to our investors, but the notes themselves allow only for all of the
   capital to be called due by the investor with 30-days written notice.  There is no
   provision for "partial" amounts to be called due. Given the growth of the fund, allowing
   partial capital calls - with the 30-day liquidity policy is no longer as valuable to us as
   it was I the beginning for servicing our investors.



   Second, having only one type of investment (promissory notes) is no longer the best avenue
   for us to manage our investment portfolio nor is it the best way to create value for our
   investors.



  What this means for you -



~    have been working for months to move onto a more solid footing, and to continue to
  build successfully on the very powerful track record we have established over the past
  couple of years with our investors. Within the next week or so, David Kirby - President
  of Founders Capital Investments, LLC will be contacting you to arrange a time to visit
                                               6


         3
                                                                                    FBl-07-00615
               Case 2:17-cr-00037-FB-PMW Document 559-25 Filed 04/24/19 Page 5 of 6
     one-on-one to review the following:



•     .    Review your investor status and to have you fill out a new investor questionnaire
      requested by State regulators).
     2.    Ensure that you have appropriate documentation, notes, addendums, etc., to
     accurately account for your investment with McGuire Group, LLC.
     3.    Offer you the opportunity to rescind your investment and be paid out (according to
     regulatory guidelines) if you desire.
     4.    Offer you the opportunity to participate in new offerings which are structured to
     address the issues I've raised above, which I anticipate will include the following
     changes and opportunities_.                             ·

          a.    Investors who no longer want to continue will be welcome to rescind their
    investment.
          b.    New offerings will be available .for those who elect to continue that I
    anticipate will include -

                                                                    i.      Different Offerings
    for -different types of investors (notes, ownership, etc.)

                                                                 ii.      Different Interest
    rates for different liquidation terms (30-days, 90-days, 180 days, etc)

                                                                 iii.      Different Interest
    ,rates for different investment amounts.

                                                                iv.      Different Interest
    rates for New & Different types of funds (secured real estate, unsecured small business,
    unsecured real estate, etc)


~lease try not to bombard David and his staff with questions regarding the details
 mentioned in 1-3 above. I have asked David to contact you directly and arrange this one-
 on-one meeting so that you can have the opportunity to understand the full picture and ask
 whatever questions you have. He should be contacting you this week or early next week to
 arrange that time. If you would like to work with David's staff to arrange a time where I
 can also attend the meeting please let them know and I will work to make myself available
 to attend. Also for your information, all capital calls (partial and full) that have been
 made but not paid to date·- will be paid out on a schedule established during this meeting
 one-on-one meeting.



    Also, ple_ase accept my apology for the late interest payments this month, and the
    attendant difficulties it may be causing you. Again we are sending out payments beginning
    today - as funds expected over the last several weeks become available and I anticipate
    all interest payments.will be sent out by the end of this week. With all the stress in
    the marketplace, and increased rumors due to this or that company or individual losing
    money or not having funds - I recognize that your concerns.could be rather high. I
    acknowledge this. There is no person with a greater stake or self-interest in the success
    of Founders Capital or McGuire Group, LLC than Rick Koerber.



 I want you to know that I am confident that we will be moving in the right dire,ction and I
 hope this will work well for you, as we have been very diligent in taking into
 consideration your specific situation as far as we understand it,, I have worked hard in
 the course of preparing these new potential offerings, in working with our attorneys and
~ our communication with regulator to ensure that those who· want to rescind their
~vestment may do so and those who want to continue may do so. We have already begun
 liquidating a number of our real estate assets to prepare for any such rescissions.    For
 your information, since I have a personal relationship almost all of our investors I am
 pretty confident I understand the intentions of almost everyone involved. I am not
                                                 7


           4
                                                                                      FBl-07-00616
            Case 2:17-cr-00037-FB-PMW Document 559-25 Filed 04/24/19 Page 6 of 6

  expecting very much surprise at all from our investors as we roll out these improvements.
  I may take us some time to wrap up all the details and finish this transition, in the mean
  time we will continue to work hard as we have done to date - to make yours the best
~ossible investment we can.



  I am grateful for what we have been able to accomplish so far.         To many, what we have been
  doing has been "impossible." I look forward to continuing to accomplish the impossible as
  we move forward.   If you have any questions or would like.to discuss these developments in
  person I .am happy to visit over the phone or set up ·a···c.:iine to'visit face-to-face.  In the
  mean time please be expecting that call I mentioned from David.



  I will also be calling a meeting for all who have any money invested in McGuire Group, LLC
  to answer questions and elaborate on the items I've mentioned in this email.  You can
  anticipate that meeting happening this week.  Monday (today) I am at a funeral for
  Michelle's grandmother.  I will be back in the saddle late in the day and begin working on
  my schedule then. Stay tuned ..



  I look forward to hearing back from you,




e
  C. Rick Koerber
  CEO/Founder
  RickKoerber, LLC
  Office: BOl-717-3088
  Fax: 801.504.B069
  Email: rkoe.rber                      <mail to: rkoerber                     >




                                                 8

        5
                                                                                          FBl-07-00617
